Title: Thomas Boylston Adams to John Adams, 8 May 1795
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            The Hague May 8th: 1795.
          
          Your favor of the 11th: Feby reached me on the 29th: ulto:; being the first direct communication from you since my residence in Europe, the receipt of it was peculiarly acceptable; it also had another merit, that of giving the latest intelligence from our Country and friends. Mr Wilcocks has not yet visited this Country; when he does I shall certainly pay him every attention, which his own merit, no less than your recommendation can demand in his behalf.
          Europe is indeed a “new world” to me. But hitherto I have witnessed only its convulsions, & the prospect of a more tranquil State of affairs is partial, if not obscure. Instructive lessons however may be learnt from its present Condition; and a very short residence is sufficient to suggest the reflection that of all the sciences, that of Government is the least understood. The Feudal System, which is more or less incorporated with all the Governments that remain upon the old establishment, and which has hitherto “resisted the rudest shocks of time,” appears to have lost all its amiable traits, and has left behind it, only the dependence of vassalage, without the reciprocity of protection. It has lost its basis, which was acknowledged superiority, qualified by dignified submission; and its polar principle, which was Justice has given place to systematic fraud. With these essential variations from elementary institutions, it is less surprizing if the people of Europe should be impatient to return to original principles, and to commence their reformation by a total overthrow of existing forms. How long they will submit to present burdens, must depend in a great measure upon the success

of the experiment which France is making. If any thing favorable to rational freedom should result from it; the example will spread; it will be carefully propagated, however its horrors have given it the complexion of a pestilence. The first transition will be from Despotism to Anarchy, which will probably be organized as it has been in France under the name of Democracy, and the systems which will arise from subsequent variations, will probably add fresh examples to the Catalogue of impracticable Governments. But though the success of these experiments cannot be foretold, the spirit of prophecy is not necessary to predict that they will be made.
          A Revolution has taken place in the Government of this Country, since my residence in it. The Ancient Constitution was the first sacrifice; four months have elapsed and no substitute has been found, & the only apology that can be made by the present rulers for the acts of their Administration is, that they call them Revolutionary instead of Constitutional. Rights have been nominally accorded to the people, but the exercise of them has no legal warranty; and the latitude in which some of them are acknowledged, is only harmless, because in execution they have been found impracticable. One of this description I take to be that of universal suffrage, for Christians, (even Democracy denies those who deny the Saviour of Mankind) which has been proclaimed as the basis of the new order of things. It is considered of so little value by the great mass of people in this Country, that no anxiety has been discovered by them to put it in force; and when the forms shall be agreed upon & the system organized, which is to afford an opportunity for the experiment, it is yet questionable whether any considerable portion of the community will take advantage of it.
          A Government begun in paradox, and maintained by inconsistencies does not promise any essential amelioration of the condition of Man. And so sensible are the present possessors of power that such is the complexion of theirs, that they are willing to refer the question of its continuance rather to the strength of those who conferred it upon them, than to the good dispositions of those who are to be immediately affected by it. It is yet a question of great consequence to the prominent characters of the late Revolution, whether the affections, the passions and the interests of the people of this Country are engaged on their side. The immediate solution would probably be dangerous if not fatal to the cause in which they have embarked. Immense sacrifices are called for from the people; they are made; but with what sort of temper may be inferred from the

nature of the equivalent they may expect to receive. Obedience is required to the laws; it is given, but the people have sense enough to know that in free Governments the Constitution is the basis of law, and they do not forget to ask for their’s.
          The private character of this people presents many peculiar traits. Arguing from their ability in the management of individual concerns, one would not expect to discover so striking deficiencies in the public administration of affairs. The people are industrious, frugal, and temperate; And they have apparently so much natural order & regularity in their dispositions, that one would imagine a small portion of positive law would answer the purpose of Government among them. Their intestine feuds & divisions however, have, ever since their existence as a separate Nation, been productive of continual struggles, which have rendered the victory of party the object of contention instead of the benefit of the Country. Alternate triumphs and defeats among themselves have been so often repeated, that foreign Conquest has no horrors for either faction whose superiority is established by it.
          The Alliance does not yet appear to have taken place. Two new deputies have been charged with a secret commission on the part of the National Convention, to make the final arrangements respecting this Country’s future destiny; it is said they have already arrived here. Rewbell & the Abbé Séyés are the members. It is not in the nature of people who take the trouble to Conquer nations to be quite so disinterested as the french have professed to be; the conditions therefore that are said to be required as the price of Liberty & Independence from the people of this Country, amount to something like a complete indemnification for the expences of the last campaign. But the alliance must be purchased at all events, and the dismemberment of a considerable portion of the Dutch territory will be among the sacrifices required on one side and conceded on the other.
          Hitherto my travels in Holland have been very circumscribed. I have been several times at Amsterdam for a few days together, during the severest weather of the winter, and was much gratified with the novelty of the scenes we witnessed. The City in itself unites convenience and ellegance much beyond what my imagination had anticipated. The different inventions for the facilitation of labour, are monuments highly honorable to the ingenuity of the inhabitants, as they are the result of that characteristic œconomy for which they have been always famed. In works of real utility, they

can scarcely be surpassed by any people, and though they are not inattentive to ornament, it cannot be said to be so peculiarly their fort. Leyden, Haerlem & Delft are handsome Cities; remarkably neat, and wonderfully quiet. But as I have only seen them on the wing, I can yet give no satisfactory account of the particular curiosities of each. At Leyden indeed I was gratified with the sight of the Anatomical Theatre, and the Museum. In the Theatre there are a vast number of skeletons, the distortions and unnatural postures of which struck me with horror; but I have since seen so many living forms in conditions equally monstrous & deplorable, that I am no longer surprized that the collection should be so numerous, in an exhibition of that nature.
          The Curiosities of the Museum differed very little from all others I have ever seen; the collection of natural & artificial productions is perhaps larger than that of Peales in Philadelphia, but after having seen his there is not much left to admire in the Cabinet of Leyden. The then Rector Magnificus of the University was your friend Mr John Luzac; it was by means of his politeness & civility that we obtained a sight of these places. My brother was vastly pleased with this Gentleman’s politics, and had the hardihood to say, that he was the only rational man he had then met with in the Country. He told us that politic’s had usurped the seat of the Muses in that place; that Orangists & Patriots were as clearly visible within the limits of that institution, as they are in the Country at large, and that the pursuit of Science was often impeded by the influence of private animosities. Since the Revolution several of the Professors have been dismissed from their employment, and their Offices conferred upon adherents of the triumphant faction. The Scholars indeed were the chief Agents in affecting the change of Municipal Officers in that Town.
          I shall be careful to purchase the Books you recommend. Cujatius in particular shall be sent you by the first convenient opportunity. There are sales of Books frequently in this place, and many valuable works are commonly found in the collections— The old editions of most all the Latin authors upon the Civil Law, and the Law of Nature & Nations sell cheap; but a fair type & an handsome binding seldom escape the rapacity of the knowing one’s. My Brother’s Library, which he has collected chiefly in this way abounds in Memoirs & Negotiations Diplomatique; it increases gradually, and will in time be respectable; it is already very useful to us.
          
          We have been particularly unfortunate as to the Books & Baggage we left behind us in England— They have not yet come to hand, and we begin to despair of ever receiving them. They were shipped on Board a British Vessel in the month of November; but she was prevented from reaching her destination by the sudden frost which closed the River Maese, and she has lay’n all winter at Harwich.
          I beg you Sir to present my dutiful remembrance to my Grandmother, & my Uncle’s family, and to accept for yourself the tribute of filial affection & respect from / your Son
          
            Thomas B Adams
          
        